This is an appeal from the determination of a deficiency in income tax for the year 1920 in the amount of $2,484.49. The taxpayer olaims a loss on the sale of certain securities.
FINDINGS OE PACT.
The taxpayer is an individual residing in the City of New York. In 1908 and 1910 the taxpayer purchased 1,000 shares of the common capital stock of the Lehigh Valley Railroad Co. for an aggregate amount of $55,650. The fair market value of the said stock on March 1,1913, was $77,875. In 1920 the taxpayer sold the said stock for $44,287.50. In his income-tax return for the year 1920 the taxpayer claimed a loss of the difference between the value on March 1, 1913, and the selling price, and in the determination of the deficiency here in question the Commissioner allowed the taxpayer to deduct a loss of only the difference between the cost and the selling price.
DECISION.
The determination of the Commissioner is approved.